DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. 2013/0174087).
	With regard to claim 1, Chen teaches a method comprising: 
 	determining, using image processing, video data associated with an area at a first time and with the area at a second time ([0033] a video conferencing application, … , a digital video camera application; [0046] Touch screen 112 may have a video resolution in excess of 100 dpi. In some embodiments, the touch screen has a video resolution of approximately 160 dpi. The user may make contact with touch screen 112 using any suitable object or appendage, such as a stylus, a finger, and so forth. In some embodiments, the user interface is designed to work primarily with finger-based contacts and gestures, which can be less precise than stylus-based input due to the larger area of contact of a finger on the touch screen; [0086] capture still images or video (including a video stream) and store them into memory 102, modify characteristics of a still image or video, or delete a still image or video from memory 102; [0170] In FIG. 5C, gesture 520 is detected on touch screen 112 at a location corresponding to selected landmark 512 in map; [0127] Push button 206 may be used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process; [0168] a mode-change condition is that a contact in the gesture is maintained on the landmark to be selected for at least a predefined time (e.g., 0.5 second, 1 second, etc.). For example, in FIG. 5B, if gesture 516 (where gesture 516 is a tap and hold gesture) is detected on landmark 504-B for at least the predefined time, in response the map application changes to the second mode); 
 	generating an interactive map ([abstract] displays a geographic map in a first mode of an application, the geographic map including a plurality of landmarks, the geographic map being displayed at a first magnification level) comprising at least a portion of the video data, wherein the interactive map comprises an interactive icon (Fig. 5A, 510; Figs. 5B-5C; Fig. 5I; Fig. 5K);  
 	causing output of the interactive map ([abstract] displays a geographic map; [0082] videoconferencing module 139 includes executable instructions to initiate, conduct, and terminate a video conference between a user and one or more other participants in accordance with user instructions), wherein the video data at the first time is output at a position on the interactive map corresponding to a position of the video data at the second time on the interactive map (Fig. 5A, 510; Figs. 5B-5C; Fig. 5I; Fig. 5K; [0086] to capture still images or video (including a video stream) and store them into memory 102, modify characteristics of a still image or video, or delete a still image or video from memory 102; [0158] user interface 500 of a map application 154 displayed on touch screen 112 of device 100. UI 500 is displayed in a first mode (e.g., a map viewing mode) of the map application);
 	causing output of the interactive map, wherein the video data at the first time is output at a position on the interactive map corresponding to a position of the video data at the second time on the interactive map ([0168] a contact in the gesture is maintained on the landmark to be selected for at least a predefined time (e.g., 0.5 second, 1 second, etc.). For example, in FIG. 5B, if gesture 516 (where gesture 516 is a tap and hold gesture) is detected on landmark 504-B for at least the predefined time, in response the map application changes to the second mode; [0192] the one or more predefined mode-change conditions include that the first finger contact is maintained for at least a predefined time (e.g., 0.3, 0.5, 1.0, or 2.0 seconds) at a location on the touch-sensitive surface that corresponds to the first landmark on the display (618). For example, this condition is satisfied if, for gesture 510, at least contact 510-A is held at landmark 504-A (FIG. 5A) for at least the predefined time; selected landmark 512 would be displayed in map 502 (in either map 502-A or 502-B) in UI 500-B in response to gesture 510 (not shown). This condition is also satisfied if, for gesture 516, at least contact 516-A is held at landmark 504-B (FIG. 5B) for at least the predefined time; selected landmark 512 is displayed in map 502 in UI 500-B in response to the detection of gesture 516);
 	receiving, via the interactive map, a user input indicative of an interaction with the interactive icon (Fig. 4B; Fig. 5A, 510; Figs. 5B-5C; Fig. 5I; Fig. 5K; [0056] Contact/motion module 130 may detect a gesture input by a user); and
 	causing output, based on the user input and via the interactive map, of a different portion of the video data ([abstract] the geographic map including a plurality of landmarks, the geographic map being displayed at a first magnification level; detects a first input, the first input including a first finger contact at a location on the touch-sensitive surface that corresponds to a first landmark on the display; in response to detecting the first input; [0046] Touch screen 112 may have a video resolution in excess of 100 dpi. In some embodiments, the touch screen has a video resolution of approximately 160 dpi).

With regard to claim 2, the limitations are addressed above and Chen teaches wherein the interactive icon comprises a bar (Figs. 5A-5H, 508; [0159] In some embodiments, also displayed in UI 500 is magnification level range slider 508).

With regard to claim 3, the limitations are addressed above and Chen teaches wherein the bar is rendered between the video data at the first time and the video data at the second time (Figs. 5A-5H, 508; [0159] In some embodiments, also displayed in Ul 500 is magnification level range slider 508).

With regard to claim 4, the limitations are addressed above and Chen teaches wherein the area comprises at least one of a portion of a building, a plurality of buildings, a roadway, a waterway, a park, and a forest ([abstract] plurality of landmarks; [0161] Different types of geographic objects may be represented in map 502. For example, map 502-A includes landmarks 504 and streets 506. Examples of landmarks 504 include buildings, designated or demarcated open areas (e.g., parks), monuments, etc. In map 502-A, landmarks 504 and streets 506 are displayed as viewed from overhead; [0171] if selected landmark 512 is a building, the information appears on a face of the building; [0173]).

With regard to claim 5, the limitations are addressed above and Chen teaches wherein the video data at the first time and the video data at the second time comprise an indication of a feature of the area ([0171] For example, FIG. 5D depicts an instant in the animation transitioning from a display of selected landmark 512 to a display of information 524. During the animation, the information about selected landmark 512 appears on selected landmark 512 (e.g., if selected landmark 512 is a building, the information appears on a face of the building), and portions of selected landmark 512 fade out, become transparent, or otherwise become visually less prominent; [0173] if selected landmark 512 is a building, information about the building, such as building floor and occupant information 524-A, may be displayed, as shown in FIG. 5E. As another example, if selected landmark 512 is a park, information about the park, such as the layout of park facilities, may be displayed; [0176] When selected landmark 512 is a building, building floor and occupant information 524-A may be displayed, as described above and as shown in FIG. 5E. Alternatively, building floor and occupant information for selected landmark 512 may be displayed in building floor breakout 524-E, as shown in FIG. 5I. In some embodiments, floor breakout 524-E includes graphical representations of the individual floors of selected landmark 512, as well as labels on each floor representation identifying the occupants of the respective floor).

With regard to claim 7, the limitations are addressed above and Chen teaches wherein the interaction with the interactive icon comprises a dragging of the interactive icon ([0159] a user may interact with slider 508 (e.g., by dragging the slider) to change the magnification level of map 502 displayed in Ul 500; [0115] In another example, the definition for event 2 (187-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object for a predetermined phase, a movement of the touch across touch-sensitive display 112, and lift-off of the touch (touch end)).

With regard to claim 8, the limitations are addressed above and Chen teaches wherein the causing output of the video data at the first time and the video data at the second time comprises causing part of at least one of the video data at the first time and the video data at the second time to slide across the interactive map ([0159] a user may interact with slider 508 (e.g., by dragging the slider) to change the magnification level of map 502 displayed in Ul 500; [0115] In another example, the definition for event 2 (187-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object for a predetermined phase, a movement of the touch across touch-sensitive display 112, and lift-off of the touch (touch end)). 

With regard to claim 10, the limitations are addressed above and Chen teaches wherein the at least part of the video data at the first time comprises the video data at the first time associated with the video data at the second time ([0086] camera module 143 includes executable instructions to capture still images or video (including a video stream) and store them into memory 102, modify characteristics of a still image or video, or delete a still image or video from memory 102; [0168] a contact in the gesture is maintained on the landmark to be selected for at least a predefined time (e.g., 0.5 second, 1 second, etc.; For example, in FIG. 5B, if gesture 516 (where gesture 516 is a tap and hold gesture) is detected on landmark 504-B for at least the predefined time, in response the map application changes to the second mode; [0192] the one or more predefined mode-change conditions include that the first finger contact is maintained for at least a predefined time (e.g., 0.3, 0.5, 1.0, or 2.0 seconds) at a location on the touch-sensitive surface that corresponds to the first landmark on the display (618). For example, this condition is satisfied if, for gesture 510, at least contact 510-A is held at landmark 504-A (FIG. 5A) for at least the predefined time; selected landmark 512 would be displayed in map 502 (in either map 502-A or 502-B) in UI 500-B in response to gesture 510 (not shown). This condition is also satisfied if, for gesture 516, at least contact 516-A is held at landmark 504-B (FIG. 5B) for at least the predefined time; selected landmark 512 is displayed in map 502 in UI 500-B in response to the detection of gesture 516); and 
 	wherein the at least part of the video data at the second time comprises the video data at the second time ([0168] a contact in the gesture is maintained on the landmark to be selected for at least a predefined time (e.g., 0.5 second, 1 second, etc.). For example, in FIG. 5B, if gesture 516 (where gesture 516 is a tap and hold gesture) is detected on landmark 504-B for at least the predefined time, in response the map application changes to the second mode; [0192] the one or more predefined mode-change conditions include that the first finger contact is maintained for at least a predefined time (e.g., 0.3, 0.5, 1.0, or 2.0 seconds) at a location on the touch-sensitive surface that corresponds to the first landmark on the display (618). For example, this condition is satisfied if, for gesture 510, at least contact 510-A is held at landmark 504-A (FIG. 5A) for at least the predefined time; selected landmark 512 would be displayed in map 502 (in either map 502-A or 502-B) in UI 500-B in response to gesture 510 (not shown). This condition is also satisfied if, for gesture 516, at least contact 516-A is held at landmark 504-B (FIG. 5B) for at least the predefined time; selected landmark 512 is displayed in map 502 in UI 500-B in response to the detection of gesture 516).

With regard to claim 11, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the device claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the device claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the device claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the device claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the device claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the medium claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the medium claim corresponds to the method claim 10, respectively, and therefore is rejected with the same rationale.



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0174087) in view of Salmre (U.S. 2007/0176932).
With regard to claim 6, the limitations are addressed above and Chen teaches displaying video data at the first time and video data at the second time ([0033] a video conferencing application, … , a digital video camera application; [0046] Touch screen 112 may have a video resolution in excess of 100 dpi. In some embodiments, the touch screen has a video resolution of approximately 160 dpi. The user may make contact with touch screen 112 using any suitable object or appendage, such as a stylus, a finger, and so forth. In some embodiments, the user interface is designed to work primarily with finger-based contacts and gestures, which can be less precise than stylus-based input due to the larger area of contact of a finger on the touch screen; [0086] capture still images or video (including a video stream) and store them into memory 102, modify characteristics of a still image or video, or delete a still image or video from memory 102; [0170] In FIG. 5C, gesture 520 is detected on touch screen 112 at a location corresponding to selected landmark 512 in map; [0127] Push button 206 may be used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process; [0168] a mode-change condition is that a contact in the gesture is maintained on the landmark to be selected for at least a predefined time (e.g., 0.5 second, 1 second, etc.). For example, in FIG. 5B, if gesture 516 (where gesture 516 is a tap and hold gesture) is detected on landmark 504-B for at least the predefined time, in response the map application changes to the second mode). However, Chen does not specifically teach:
- 	at least part of the video at the second time overlaid on at least a part of the video data at the first time
Salmre teaches wherein the different portion of at least one of the first image data and the second image data comprises causing at least a part of the second image data overlaid on at least a part of the first image data (Figs. 5-7A; Figs. 8-9; Fig. 15A, 1510; [abstract] They include, but are not limited to, providing linear map to non-linear map conversion or transformation (and vice versa) in a symmetric fashion, so that data in one map upon conversion is symmetric in another map with respect to the former map; [0008] In another aspect, at least one of the plurality of dual-triangles can be selected into a region to be converted from the first map image to the second map image). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the video data played by Chen, to have an overlay taught by Salmre, to have achieved an electronic device with touch-sensitive surfaces that navigate through information in a map-based interface.

With regard to claim 9, the limitations are addressed above. However, Chen does not specifically teach: 
- 	wherein the causing output of the video data at the first time and the video data at the second time comprises revealing at least a part of the video data at the first time and obscuring at least a part of the video data at the second time, wherein the at least part of the video data at the first time is associated with the at least part of the video data at the second time
Salmre teaches wherein the causing output of the different portion of the at least one of the first image data and the second image data comprises revealing at least a part of the first image data and obscuring at least a part of the second image data, wherein the at least part of the first image data is associated with the at least part of the second image data ([0051] Thus, in FIG. 9, on the linear map 900, a developer may select several regions, R1 914, R2 916, R3 918, R4 920, R5 922, R6 924, and R7 927. These regions may together cover the relevant portion of the subway that the developer (or user) may want to focus on. As the regions are illustrated in FIG. 9, they cover the highlighted triangles discussed in the previous figures: T1 902, T2 904, T3 906, T4 908, T5 910, and T6 912. These regions also cover other triangles that may represent areas of interest for the developer or the user of this subject matter. There is really no limit on the number of regions that may be used or the size of those regions. Moreover, although the regions as shown are contiguous, they don't have to be. The user or developer of this technology may simply select an area of interest to be converted into another map). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the video data played by Chen, to have an overlay taught by Salmre, to have achieved an electronic device with touch-sensitive surfaces that navigate through information in a map-based interface.

With regard to claim 16, the device claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the medium claim corresponds to the method claim 9, respectively, and therefore is rejected with the same rationale.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Gilboa-Solomon et al. (U.S. Patent No. 9373360) teaches a method of receiving a video and metadata associated with the video indicated in a video player, current time in the video, etc., and the field of visualization of data associated with a video.
 	Bourne (U.S. 2014/0068664) teaches a method for adding an object map to a video sequence and a time-based data to the video.
 	Reckhow et al. (U.S. 2016/0328127) teaches viewing embedded content in an item of content and a first and second input regions of the embedded video displayed. 
 	Krongrad et al. (U.S. 2018/0110570) teaches a method of visually depicting geographic distribution of facilities of participants in a market by displaying a map of geographic area, a plurality of markers on the map.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171